 

 [ex10-100.jpg]
18872 MacArthur Blvd., Suite 200
Irvine, CA  92612-1400
Phone:  (949) 225-4500
www.autobytel.com
 Exhibit 10.10

 
Glenn E. Fuller
Executive Vice President, Chief Legal
 and Administrative Officer and Secretary
Direct Line:  949.862.1392
Facsimile:   949.797.0484
glennf@autobytel.com


May 18, 2015



John Vicidomino
[Personal Information Redacted]



Re: Offer of Employment


Dear John:


This letter confirms the terms and conditions upon which Autobytel Inc., a
Delaware corporation (“Company” or “Autobytel”) is offering you employment with
Autobytel. Note that this offer of employment and your employment by the Company
is contingent upon (i) the closing of the acquisition of Autotegrity, Inc.
(“Autotegrity”) and Dealix Corporation (“Dealix”) by Autobytel from CDK Global,
LLC (“CDK”); and (ii) various other conditions and requirements that must be
completed prior to commencement of employment, which conditions and requirements
are set forth below.


1.           Employment.


(a)           Effective as of the date you commence employment with the Company
(“Commencement Date”), which date is anticipated at this time to be May 21,
2015, the Company will employ you in the capacity set forth on the Exhibit A
attached hereto (“Offer Letter Schedule”). In such capacity, you will report to
such person or persons as may be designated by the Company from time to time.


(b)           Your employment is at will and not for a specified term and may be
terminated by the Company or you at any time, with or without cause or good
reason and with or without prior, advance notice. This “at-will” employment
status will remain in effect throughout the term of your employment by the
Company and cannot be modified except by a written amendment to this offer
letter that is executed by both parties (which in the case of the Company, must
be executed by the Company’s Chief Legal Officer) and that expressly negates the
“at-will” employment status.


2.           Compensation, Benefits and Expenses.  As compensation for the
services to be rendered by you pursuant to this agreement, you will receive the
payments and be entitled to participate in the benefits set forth below, subject
to the terms and conditions set forth below or in such payment or benefit plans
or arrangements.  If at any time a conflict between anything in this letter and
the applicable benefit plan arises, the terms of the benefit plan
controls.  Your compensation and benefits shall be paid or made available in
accordance with the Company’s normal payroll and other practices and policies of
the Company.


(a)           The Company hereby agrees to pay you a base salary as set forth on
the Offer Letter Schedule.

(b)           You shall be entitled to participate in annual incentive
compensation plans, if any, that may be adopted by the Company from time to time
and that are afforded generally to persons employed by the Company at your
employment level and position, geographic location and applicable department or
operations within the Company (subject to the terms and conditions of any such
annual incentive compensation plans). Should such an annual incentive
compensation plan be adopted for any annual period, your target annual incentive
compensation opportunity will be as established by the Company for each annual
period, which may be up to a percentage set forth on the Offer Letter Schedule
of your annualized rate (i.e., 24 X Semi-monthly Rate) based on achievement of
objectives specified by the Company each annual incentive compensation period
(which may include Company-wide performance objectives; divisional, department
or operations performance objectives and/or individual performance objectives,
allocated between and among such performance objectives as the Company may
determine) and subject to adjustment by the Company based on the Company’s
evaluation and review of your overall individual job performance in the sole
discretion of the Company. Specific annual incentive compensation plan details,
target incentive compensation opportunity and objectives for each annual
compensation plan period will be established each year. Awards under annual
incentive plans may be prorated for a variety of factors, including time
employed by the Company during the year, adjustments in base compensation or
target award percentage changes during the year, and unpaid leaves.  You
understand that the Company’s annual incentive compensation plans, their
structure and components, specific target incentive compensation opportunities
and objectives, the achievement of objectives and the determination of actual
awards and payouts, if any, thereunder are subject to the sole discretion of the
Company.

 
 

--------------------------------------------------------------------------------

 
[ex10-100.jpg]
 
John Vicidomino
Offer Letter
Page 2




 
(c)           Upon commencement of employment with the Company you will be
granted options to acquire shares of the Company’s common stock as set forth on
the Offer Letter Schedule. The number of shares, exercise price, vesting,
exercise, termination and other terms and conditions of these options shall be
governed by and subject to the terms and conditions of the applicable stock
option plan and stock option award agreement. The granting and exercise of such
options are also subject to compliance with applicable federal and state
securities laws.


(d)           You shall be entitled to participate in such ordinary and
customary benefits plans afforded generally to persons employed by the Company
at your employment position and level and geographic location (subject to the
terms and conditions of such benefit plans, your enrollment in the plans and
making of any required employee contributions required for your participation in
such benefits, your ability to qualify for and satisfy the requirements of such
benefits plans).  Upon commencement of employment with the Company, you will
begin accruing vacation under the Company’s vacation accrual policy at the rate
set forth on the Offer Letter Schedule.  Accrual of vacation is subject to a
limitation on accrual as set forth in the Company’s vacation accrual policy.


(e)           You are solely responsible for the payment of any tax liability
that may result from any compensation, payments or benefits that you receive
from the Company. The Company shall have the right to deduct or withhold from
the compensation due to you hereunder any and all sums required by applicable
federal, state, local or other laws, rules or regulations, including, without
limitation federal and state income taxes, social security or FICA taxes, and
state unemployment taxes, now applicable or that may be enacted and become
applicable during your employment by the Company.


(f)           Upon termination of your employment by either party, whether with
or without cause or good reason, you will be entitled to receive only such
severance benefits, if any, as are set forth in that certain Severance Benefits
Agreement between you and the Company to be dated as of the Employment
Commencement Date (“Severance Benefits Agreement”), as the Severance Benefits
Agreement may be amended, modified or terminated by agreement of the
parties.  Receipt of any such severance benefits is subject to your compliance
with the terms and conditions of the Severance Benefits Agreement.


3.           Pre-Hire Conditions and Requirements. You have previously submitted
an Application for Employment and a Consent to Conduct a Background Check. This
offer of employment and your employment by the Company is contingent upon
various conditions and requirements for new hires that must be completed prior
to commencement of employment. These conditions and requirements include, among
other things, the following:
(i)           Successful completion of the Company’s background check.


(ii)           Your acceptance, execution and delivery of this offer letter
together with the Company’s Employee Confidentiality Agreement and Mutual
Agreement to Arbitrate, the forms of which accompany this offer letter and which
are hereby incorporated herein by reference. Please sign this offer letter and
these other documents and return the signed original documents to Joselyn
Chamochumbi in the Company’s Human Resources Department.


 
(iii)
Your execution and delivery of your acknowledgment and agreement to the
Company’s

Employee Handbook and the various policies included therein, Securities Trading
Policy, Code of Conduct and Ethics. Upon your acceptance of this offer letter,
you will be provided instructions how to access online, sign and return these
documents.


 
(iv)
Your compliance with all applicable federal and state laws, rules, regulation
and orders,

including (1) your execution and delivery of an I-9 Employment Eligibility
Verification together with complying verification documents; and (2) your
execution and delivery of a W-4 Employee’s Withholding Allowance Certificate and
a M-4 Massachusetts Employee’s Withholding Exemption Certificate. Upon your
acceptance of this offer letter, you will be provided instructions how to access
online, sign and return these documents.


The documents referenced in Sections 3(ii), (iii) and (iv) above are referred to
herein as the “Standard Employee Documents.”


4.           Amendments and Waivers.  This agreement may be amended, modified,
superseded, or cancelled, and the terms and conditions hereof may be waived,
only by a written instrument signed by the parties hereto or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power, or privilege hereunder will operate as a waiver
thereof, nor will any waiver on the part of any party of any right hereunder,
nor any single or partial exercise of any rights hereunder, preclude any other
or further exercise thereof or the exercise of any other right hereunder.

 
 

--------------------------------------------------------------------------------

 
[ex10-100.jpg]
 
John Vicidomino
Offer Letter
Page 3




 
5.           Notices.  Any notice required or permitted under this agreement
will be considered to be effective in the case of (i) certified mail, when sent
postage prepaid and addressed to the party for whom it is intended at its
address of record, three (3) days after deposit in the mail; (ii) by courier or
messenger service, upon receipt by recipient as indicated on the courier's
receipt; or (iii) upon receipt of an Electronic Transmission by the party that
is the intended recipient of the Electronic Transmission. The record addresses,
facsimile numbers of record, and electronic mail addresses of record for you are
set forth on the signature page to this agreement and for the Company as set
forth in the letterhead above and may be changed from time to time by notice
from the changing party to the other party pursuant to the provisions of this
Section 5. For purposes of this Section 5, "Electronic Transmission” means a
communication (i) delivered by facsimile, telecommunication or electronic mail
when directed to the facsimile number of record or electronic mail address of
record, respectively, which the intended recipient has provided to the other
party for sending notices pursuant to this Agreement and (ii) that creates a
record of delivery and receipt that is capable of retention, retrieval, and
review, and that may thereafter be rendered into clearly legible tangible form.


6.           Choice of Law.  This agreement, its construction and the
determination of any rights, duties or remedies of the parties arising out of or
relating to this agreement will be governed by, enforced under and construed in
accordance with the laws of the State of Massachusetts, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws of
such state.


7.           Severability.  Each term, covenant, condition, or provision of this
agreement will be viewed as separate and distinct, and in the event that any
such term, covenant, condition or provision will be deemed to be invalid or
unenforceable, the arbitrator or court finding such invalidity or
unenforceability will modify or reform this agreement to give as much effect as
possible to the terms and provisions of this agreement.  Any term or provision
which cannot be so modified or reformed will be deleted and the remaining terms
and provisions will continue in full force and effect.


8.           Interpretation.  Every provision of this agreement is the result of
full negotiations between the parties, both of whom have either been represented
by counsel throughout or otherwise been given an opportunity to seek the aid of
counsel. No provision of this agreement shall be construed in favor of or
against any of the parties hereto by reason of the extent to which any such
party or its counsel participated in the drafting thereof. Captions and headings
of sections contained in this agreement are for convenience only and shall not
control the meaning, effect, or construction of this agreement. Time periods
used in this Agreement shall mean calendar periods unless otherwise expressly
indicated.


9.           Entire Agreement.  This Agreement, together with the Standard
Employee Documents, is intended to be the final, complete and exclusive
agreement between the parties relating to the employment of you by the Company
and all prior or contemporaneous understandings, representations and statements,
oral or written, are merged herein.  No modification, waiver, amendment,
discharge or change of this agreement shall be valid unless the same is in
writing and signed by the party against which the enforcement thereof is or may
be sought.

10.           Counterparts; Facsimile or PDF Signature.  This agreement may be
executed in counterparts, each of which will be deemed an original hereof and
all of which together will constitute one and the same instrument. This
agreement may be executed by facsimile or PDF signature by either party and such
signature shall be deemed binding for all purposes hereof, without delivery of
an original signature being thereafter required.
 
 
 

--------------------------------------------------------------------------------

 
[ex10-100.jpg]
 
John Vicidomino
Offer Letter
Page 4





This offer shall expire on May 20, 2015 unless extended in writing by the
Company.  Should you wish to accept this offer and its terms and conditions,
please confirm your understanding of, agreement to, and acceptance of the
foregoing by signing and returning to the undersigned the duplicate copy of this
offer letter enclosed herewith.


 
 
AUTOBYTEL INC.
 
By:/s/ Glenn E. Fuller
Glenn E. Fuller
Executive Vice President, Chief Legal and Administrative Officer and Secretary

Accepted and Agreed
as of the date
first written above:



/s/ John Vicidomino                                                    
John Vicidomino
11 Denfeld Drive
Westboro, MA 01581

 
 

--------------------------------------------------------------------------------

 
[ex10-100.jpg]
 
John Vicidomino
Offer Letter
Page 5





Exhibit A
Offer Letter Schedule






Employment Capacity/Title:  Executive Vice President


Anticipated Employment Commencement Date: May 21, 2015


Base Salary: Semi-monthly Rate of $11,041.67, which equates to an annualized
rate of $265,000


Annual Incentive Compensation Target: 65%


Stock Options: 40,000


Vacation Accrual Rate: Vacation accrues at a rate equal to 3 weeks (120 hours
for full-time employees) per year (5 hours per pay period).
 
Retention Bonus


CDK Retention Bonus.  Upon your employment with the Company becoming effective,
CDK’s rights and its obligation to pay you a retention bonus in accordance as
set forth in, and in accordance with, the attached letter (“CDK Retention Bonus
Letter”) will be assigned to and assumed by the Company, and all references to
CDK in the Former CDK Retention Bonus Letter will, upon your employment with
Autobytel becoming effective, shall mean and refer to Autobytel and relate to
your employment by Autobytel. Based on the current anticipated purchase price
used to calculate Retention Bonuses, your Retention Bonus will be $224,000.   If
the actual purchase price is different and, as a result, changes the Retention
Bonus Amount set forth above, Autobytel will notify you of such change.


_________                                                                                      ______
Employee
Initials                                                                          Company
Initials
 
 
